Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 1/27/2021. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 3, 6-7, 9, 11-12, 17 has/have been amended;
Claim(s) 2, 4-5, 14-15 is/are cancelled;
Claim(s) 18-20 is/are new;
Claim(s) 1, 3, 6-13, 16-20 is/are presently pending.
The amendment(s) to the specification is sufficient to overcome the specification objection(s) from the previous office action.
The amendment(s) to the claim(s) is sufficient to overcome the double patenting rejection from the previous office action.
The amendment(s) to the claim(s) is sufficient to overcome the 35 U.S.C. 112 rejection(s) from the previous office action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert McDermott on 2/24/2021.

The application has been amended as follows: 
Claim 10 (Currently Amended). The [[A]] device as claimed in claim 1, further comprising:
an image sensor; and
an image processor circuit,
wherein the image processor circuit is arranged to identify spectral peaks in the light, 
wherein the spectral peaks provide an indication of the material in which a laser induced optical breakdown has taken place.

Reasons for Allowance
Claim(s) 1, 3, 6-13, 16-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
As Applicant discusses on remarks p. 13, the prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 1 when taken as a whole, comprising, in addition to the other recited claim elements, wherein the feedback system is arranged to count a number of effective pulses for a number of pulses of the pulsed light beam, wherein the effective pulses comprise pulses that are determined to have caused laser induced optical breakdown of the tissue at the focal spot, and wherein the feedback system is arranged to compare 
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JONATHAN T KUO/Primary Examiner, Art Unit 3792